


110 HR 3169 IH: Disaster Voting Reform Act of

U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3169
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To direct the Election Assistance Commission to make
		  grants to States to respond to election administration needs which result from
		  a major natural disaster, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Disaster Voting Reform Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)On August 29, 2005, Hurricane Katrina came
			 ashore and destroyed 295 out of 442 polling locations in Orleans Parish,
			 Louisiana.
			(2)In advance of the April 2006 municipal
			 elections, Louisiana election officials requested $2.4 million from the Federal
			 Emergency Management Agency (FEMA) for replacement, repairs, re-inspection, and
			 certification of voting machines damaged by the hurricane.
			(3)While FEMA provided $733,000 for repairs,
			 those funds could not be used to locate Orleans Parish voters spread across 48
			 states, and the State of Louisiana incurred a cost of $750,000 for the purposes
			 of voter outreach and education for those displaced voters.
			3.Grants to States
			 for Responding to Election Administration Needs Resulting From Natural
			 Disasters
			(a)Authority To
			 Make GrantsThe Election Assistance Commission shall make a grant
			 to each eligible State, in such amount as the Commission considers appropriate,
			 for purposes of restoring and replacing supplies, materials, and equipment used
			 in the administration of elections in the State which were damaged as a result
			 of a major natural disaster, and for conducting voter outreach and education
			 for voters displaced as a result of a major natural disaster, as determined on
			 the basis of such criteria as the Commission may establish.
			(b)Eligibility
				(1)In
			 generalA State is eligible to receive a grant under this Act if
			 it submits to the Commission (at such time and in such form as the Commission
			 may require) a certification that supplies, materials, and equipment used in
			 the administration of elections in the State were damaged as a result of a
			 major natural disaster.
				(2)Preference for
			 States using funds for satellite voting sitesIn determining the
			 eligibility of States for receiving grants under this Act and the amount of the
			 grant awarded to a State, the Commission shall give preference to States which
			 will use the grant to operate voting sites for displaced voters which are
			 located outside of the area which was affected by the major natural
			 disaster.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated for fiscal
			 year 2008 for grants under this section $50,000,000, to remain available until
			 expended.
			4.Applicability of
			 protections for absent military and overseas voters to displaced
			 citizens
			(a)Right of
			 Evacuees to Use Absentee Balloting and Registration Procedures Available to
			 Military and Overseas VotersIn the case of any individual who is
			 an eligible disaster evacuee, with respect to any election occurring during the
			 period described in subsection (d)—
				(1)the individual
			 shall be treated in the same manner as an absent uniformed services voter and
			 overseas voter for purposes of the Uniformed and Overseas Citizens Absentee
			 Voting Act (42 U.S.C. 1973ff et seq.), other than section 103(b)(1) (42 U.S.C.
			 1973ff–2(b)(1)); and
				(2)the individual
			 shall be deemed to be an individual who is entitled to vote by absentee ballot
			 for purposes of the National Voter Registration Act of 1993 and the Help
			 America Vote Act of 2002.
				(b)Eligible
			 Disaster Evacuee Defined
				(1)In
			 generalFor purposes of this section, the term eligible
			 disaster evacuee means an individual—
					(A)whose place of
			 residence where the individual is otherwise qualified to vote is located within
			 a jurisdiction described in paragraph (2);
					(B)who provides the
			 appropriate State election official with a certification that the individual is
			 absent from such place of residence as a result of evacuation from an area
			 affected by a major natural disaster; and
					(C)who provides the
			 official with an affidavit stating that the individual intends to return to
			 such place of residence after the election or elections involved.
					(2)Jurisdiction
			 describedA jurisdiction
			 described in this paragraph is a registrar’s jurisdiction defined in section
			 8(j) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(j)) in
			 which not fewer than 20 percent of the voting age population is absent as a
			 result of evacuation from an area affected by a major natural disaster
			 (determined as of the date on which the individual provides the certification
			 and affidavit referred to in paragraph (1)).
				(c)Requiring
			 designated voter registration agencies To notify displaced individuals of
			 availability of protectionsEach motor vehicle authority in a
			 State and each voter registration agency designated in a State under section
			 7(a) of the National Voter Registration Act of 1993 shall take such steps as
			 may be necessary to notify individuals to whom services are provided of the
			 protections provided by this section and of the requirements for obtaining
			 those protections, including the requirement to submit an affidavit stating
			 that the individual intends to return to the place of residence where the
			 individual is otherwise qualified to vote.
			(d)Period of
			 ApplicabilityThe period described in this subsection is, with
			 respect to an individual who is absent from a place of residence as a result of
			 evacuation from an area affected by a major natural disaster, the
			 period—
				(1)which begins on
			 the date of the individual’s evacuation; and
				(2)which ends on the
			 date of the second regularly scheduled general election for Federal office (or,
			 if a runoff election is held with respect to that second regularly scheduled
			 general election for Federal office, the date of the runoff election) which
			 occurs after the date of the individual’s evacuation.
				5.Major Natural
			 Disaster DefinedIn this Act,
			 the term major natural disaster means a major disaster declared by
			 the President under section 102 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122).
		
